Citation Nr: 1509257	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for fatigue, to include as due to an undiagnosed illness.
 
2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for sleeplessness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for pain and locking in the joints, to include as due to an undiagnosed illness.
 
5.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.
 
6.  Entitlement to service connection for loss of strength, to include as due to an undiagnosed illness.
 
7.  Entitlement to service connection for numbness in hands and legs, to include as due to an undiagnosed illness.
 
8.  Entitlement to service connection for residuals of an injury of the right arm and neck.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include mood swings and posttraumatic stress disorder (PTSD), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from September 1990 to May 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was most recently before the Board in December 2013.

The Board has also recharacterized the issue of entitlement to service connection for mood swings to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This is warranted due to the Veteran's additional psychiatric diagnoses, to include PTSD, noted during the period of appeal.

The Board has also recharacterized the issues of entitlement to service connection for fatigue and sleeplessness as involving whether new and material evidence has been presented.  In this regard, the Board's prior December 2013 Remand incorrectly found that these issues no longer involved the issue of whether to reopen previously denied claims, as it was stated that the RO had decided to reopen them.  However, it is noted that the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include mood swings and PTSD, to include as due to an undiagnosed illness, as well as memory loss and sleeplessness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A rating decision in March 1994 denied service connection for fatigue; the Veteran was notified of the denial on March 9, 1994, but did not perfect an appeal or submit material evidence within the appeal period.

 2.  Evidence received since March 1994 is cumulative or redundant of the evidence previously of record in the claim for service connection for fatigue.

3.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by pain and locking joints resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by locking joints that is related to active military service or events therein.

4.  The Veteran's migraine headaches, a diagnosed illness, was not shown for many years after service and was not caused by or related to the Veteran's time in service.

5.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by a loss of strength resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of a currently diagnosed disability manifested by a loss of strength that is related to active military service or events therein.

6.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by numbness of the hands and feet resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree, as the Veteran does not even have current complaints of numbness of the feet and numbness of the hands has been attributed to a diagnosed illness of carpal tunnel syndrome; and there is no evidence of such carpal tunnel syndrome being related to active military service or events therein.

7.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by residuals of an injury of the right arm and neck resulting from or shown during active service.


CONCLUSIONS OF LAW

1.  The criteria to reopen a previously-denied claim of service connection for fatigue are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The Veteran's claimed pain and locking joints was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  The Veteran's claimed migraine headaches were not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The Veteran's claimed loss of strength was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

5.  The Veteran's claimed numbness of the hands and feet was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

6.  The Veteran's claimed residuals of an injury of the right arm and neck was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

As VCAA notice was not completed prior to the initial 1997 AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was also notified via letters, including those dated in October 2006, May 2007, January 2010, and March 2013 the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The Veteran has also been informed of the criteria for establishing service connection due to undiagnosed illness.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and such records have been associated with the claims file and considered accordingly.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.   VA provided the Veteran with adequate medical examinations in October 1996, March 1997, September 2008, October 2008, June 2009, July 2009, December 2012, January 2013, and January 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  

The Veteran's current diagnosis of arthritis related to his right arm and neck is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Generally, so long as the disability has existed for six months or more, from the earliest date that it became manifest, the disability will be considered chronic. 38 C.F.R. § 3.317(a)(4).  There is no requirement that an undiagnosed illness or medically unexplained chronic multisymptom illness manifested during service or within any set period other than prior to December 31, 2006 or existed for more than 6 months.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Fatigue

The Veteran has provided statements to the effect that he suffers from symptoms of fatigue.  He further states that such condition began after leaving his second period of active military service in the early 1990s.

A review of the Veteran's service treatment records is absent for any discussion of treatments, or diagnoses of fatigue.

A review of the Veteran's outpatient treatment records is silent for any discussion of treatments or diagnoses of fatigue.

The Veteran was provided with a VA examination for chronic fatigue syndrome in January 2014.  At the examination, upon objective testing, interview, and review of the claims file, the examiner found that the Veteran does not currently have, nor has he ever had a diagnosis of chronic fatigue syndrome.  It was particularly noted that the Veteran stated that he had fatigue due to a lack of sleep and that he did not believe that this symptom was related to his service in Southwest Asia.


Locking Joints

The Veteran contends that he currently suffers from symptoms of locking joints that are related to his military service.  In particular, the Veteran has alleged that these symptoms began shortly after his Southwest Asia service and may be related as an undiagnosed illness.

A review of the Veteran's service treatment records reveals that he was treated for orthopedic complaints in service.  However, these complaints dealt specifically and exclusively with the Veteran's flat feet, for which he is currently service-connected.  The Veteran back complaints are noted in the first period of service.  He was also noted to have back complaints in his second period of service.  There were no other notations relating to any joint complaints.

A review of private treatment records revealed that the Veteran had received treatment from a Dr. G. for restless leg syndrome since 1984.  In subsequent reports, Dr. G. noted complaints of joint pain that were found to be associated with restless leg syndrome.

The Veteran was provided with a VA examination in December 1996.  At that examination, the Veteran complained of joint pain generally (arthralgias, myalgias, and pain/burning in joints since he was given Anthrax vaccinations in service), but did not identify any specific joints.  The Veteran was unclear as to whether he was actually ever exposed to any environmental hazards in Southwest Asia.  The VA examiner found that the Veteran's joints were within normal limits and found no objective evidence of symptoms.

A review of VA outpatient treatment records indicated that the Veteran has sought treatment for complaints of joint pain.  In a note dated August 2003, the Veteran complained of pain in the knee joints, ankle joints, and finger joints.  The impression was history of rheumatoid arthritis.   Records further revealed a family and personal history of longstanding rheumatoid arthritis with minimally symptomatic flare-up.  Medical providers have additionally been shown to have assigned diagnoses of other joint disorders, including degenerative disc
disease of the lumbosacral spine with focal disc protrusion, sacroiliitis, sacroiliac
bursitis, and carpal tunnel syndrome.  There was no indication given that any of these conditions were incurred in or otherwise related to military service.

The Veteran was provided with an additional VA examination in January 2013.  The Veteran reported that the joint pain is referring to pain in the right knee, bilateral hips, and left shoulder, and the locking is referring to the right knee joint.   The Veteran specifically claimed that the left shoulder began causing pain approximately 3 to 4 years earlier and that he was unaware of any precipitating injury.  Upon review of the claims file, interview, and objective testing, the examiner found that the Veteran was diagnosed with left shoulder degenerative joint disease.  The examiner opined that the Veteran's left shoulder pain was less likely than not caused or incurred in military service.  In support, he provided that the Veteran has left shoulder pain secondary to a diagnosis of osteoarthritis, which is the result of the normal aging process.  It was noted that the Veteran had never sought treatment for this condition since service.  Furthermore, the examiner noted that the symptoms were not the result of any undiagnosed illness.  Last, the examiner opined that there is no evidence of a chronic disability of the shoulder that may have resulted from service or any exposure event in Southwest Asia.

In regard to the hips, the Veteran indicated that pain in the right hip began in 1994 or 1995 and that pain in the left hip did not begin until approximately 4 years earlier.  He denied any previous injury or trauma.  It was noted that the Veteran worked on an assembly line for a bus manufacturing company post-service.  Upon review of the claims file, interview, and objective testing, the examiner found that the Veteran was diagnosed with bilateral hip strain.  The examiner opined that the Veteran's bilateral hip strain was less likely than not caused or incurred in military service.  In support, the examiner provided that there were no joint or bony abnormalities shown in the hips, thereby suggesting a strain that was merely acute.  There was no medical evidence to support that there is any longstanding chronic condition.  Additionally, the examiner noted that the symptoms were not the result of any undiagnosed illness.  Last, the examiner opined that there is no evidence of a chronic disability of the hips that may have resulted from service or any exposure event in Southwest Asia.

In regard to the Veteran's knees, the Veteran indicated that his knees lock up occasionally and do not cause pain unless he forces them to unlock.  This condition began in the early 1990's.  It occurs more often in the right knee.  The Veteran denied any prior injury to the knees.  Upon review of the claims file, interview, and objective testing, the examiner found that the Veteran was diagnosed with a right knee anterior cruciate ligament (ACL).  This condition was noted with onset in 2009.  Radiographic testing revealed a normal left knee.  The examiner opined that the Veteran's right knee ACL tear was less likely than not caused or incurred in military service as the injury that caused it occurred nearly 18 years post-service.  Additionally, the examiner noted that the knee symptoms were not the result of any undiagnosed illness.  Last, the examiner opined that there is no evidence of a chronic disability of the knees that may have resulted from service or any exposure event in Southwest Asia.

Although the Veteran did not specifically indicate the lower back, an examination of his thoracolumbar spine was also provided during the January 2013 VA examination.  The Veteran indicated that he believed he had pulled something in his back in 1976 while working on a vehicle.  He claims that he was evaluated at that time and told that he had a soft tissue injury.  Upon review of the claims file, interview, and objective testing, the examiner found that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine and had been since 2008.  The examiner opined that it was less likely than not that the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine was caused or incurred in service.  In support, he provided that the type of injury described by the Veteran in 1976 would have been acute with no lasting residuals.  Furthermore, the examiner stated that the Veteran did not begin to complain of back problems until decades after the alleged injury, when he first sought treatment in 2008.  He stated that, with age, the nucleus pulposus of the spinal vertebrae becomes dehydrated and gradually begins to degenerate.  The examiner also opined that there is no evidence of any undiagnosed illness with the lumbar spine.  Last, the examiner opined that there is no evidence of a chronic disability of the back that may have resulted from service or any exposure event in Southwest Asia.

The Veteran was provided with an additional VA examination in January 2014.  VA examination results indicated that the Veteran had complaints of pain and locking in his joints.  However, the examiner opined that there is no evidence to suggest that these symptoms are related to or aggravated by military service, or related to a chronic multi-system illness.  The examiner found that the right knee pain and "locking" is due to a non-service related ACL tear that occurred in 2009.  On the current examination, the Veteran stated that the left knee joint does not lock, but it "pops" at times.  The examiner noted that joint noises are common occurrences.  Joint synovial fluid contains gases such as oxygen, nitrogen, and carbon dioxide.  When a joint capsule is stretched gases can be rapidly released causing a "crack" or "pop."  Also, movement of joints, tendons and ligaments can cause joint noises.  Ligaments may tighten with normal joint movement causing a cracking sound.  Tendon positions change when a joint moves and may result in a snapping sound.  The examiner also noted that the hip pain is most likely due to post-service joint strains related to the Veteran's occupation.  Last, the examiner found that the left shoulder pain is secondary to mild arthritis that was diagnosed more than 21 years following discharge from active duty service.  It was further noted that this is a very common age-related degenerative change.

Migraine Headaches

The Veteran contends that he currently suffers from migraine headaches that are related to his military service.  In particular, the Veteran has alleged that these symptoms began shortly after his Southwest Asia service and may be related as an undiagnosed illness.

A review of the Veteran's service treatment records was absent for any discussion of treatment or diagnosis of any headache condition.

In an April 1996, private assessment, the Veteran did not check a box noting complaints of headaches, while he did check boxes relating neurological pain in his spine and extremities.

In May 1996, a private treatment record indicated that the Veteran was administered with a magnetic resonance image (MRI) of the brain, for diagnostic purposes of his claimed sleep disorder, which revealed normal findings.

The Veteran's private treatment records show that he was also administered an electroencephalogram (EEG) to help diagnose his sleep disorder in May 1996.  The EEG revealed a subtle left temporal slow wave phenomenon.  In October 1996, the Veteran's private physician suggested that this could reflect a sub cortical seizure focus.  It was noted that the Veteran had never experienced a seizure, but may be at risk in the future.  There was no indication given that his left temporal slow wave phenomenon could be related to the Veteran's complaints of headaches, as it was noted within the context of the Veteran's claimed sleep disorder.

The Veteran was provided with a VA examination in December 1996.  At that examination, the Veteran complained of severe "ice pick" headaches that prevent him from being able to concentrate.  The examiner found that the neurologic examination revealed that cranial nerves II through XII, motor, deep tendon
reflexes, sensory examination, cerebellar examination and mental status examination are intact and physiologic.  The Veteran was provided with a MRI of the brain, which revealed normal findings.  The examiner further commented on the results of the October 1996 EEG and stated that this could reflect a subcortical seizure focus of this region, however, this should not be considered to be a diagnostic finding.  There was no current evidence of an ongoing neurologic abnormality.

In February 1997, the Veteran was seen at the VA medical center for a Gulf War Registry screening and complained of "ice pick" headaches that had an onset about 3 to 4 years earlier.  It was noted that the Veteran related neurologic problems by history and claimed that recent MRIs showed this, although the Veteran did not provide any evidence of this to the treatment provider.  Neurological and psychological systems were found to be normal.  Neurological was specifically noted as grossly intact.  The Veteran was given an impression of migraine headaches.

In March 1997, the Veteran was provided with an additional VA examination.  At this examination, the Veteran continued to complain of "ice pick" headaches that began sometime after returning from Saudi Arabia.  The examiner found that the sensory examination, cerebellar examination, and mental status examination were all intact and physiologic.  The VA examiner found that the Veteran had no evidence of diagnosis of migraine.

In a March 1997, private assessment, the Veteran did not check a box noting complaints of headaches, while he did check boxes relating neurological pain in his spine and extremities.

In October 1997, the Veteran was provided with an additional EEG to rule out seizures associated with the Veteran's claimed sleep disorder.  The results of the EEG were within normal limits during wakefulness and drowsiness.  No focal lateralizing or epileptiform abnormalities were present.

In a May 2008 VA outpatient treatment record, the Veteran complained of a history of migraine headaches going back as far as 20 years (approximately 1988, prior to the Veteran's entry on to active service).  

In a November 2008 VA outpatient treatment record, it was noted that the Veteran reported no prior history of head injuries.

In December 2012, the Veteran was provided with an additional VA examination.  It was noted that the Veteran had been diagnosed with migraine headaches since 1997.  The Veteran indicated that the headaches began sometime around 1996 or 1997, spontaneously without any prior trauma.  The examiner opined that the Veteran's migraine headaches are a common problem experienced by the general population and are a known diagnosis.  He further opined that the medical evidence of record does not suggest the Veteran's headaches are related to either period of active military service.  The examiner further indicated that migraines are not considered part of a chronic multi-symptom illness cluster.

The Veteran was provided with an additional VA examination in January 2014.  It was noted that the Veteran had been diagnosed with migraine headaches since 2000.  The examiner opined that it was less likely than not that the Veteran's migraines were related to military service, as service treatment records were absent for any complaints or diagnoses during service and the Veteran has no findings or reports of any head trauma that would be responsible for such headaches.

Loss of Strength

The Veteran contends that he currently suffers from a loss of strength that is related to his military service.  In particular, the Veteran has alleged that these symptoms began shortly after his Southwest Asia service and may be related as an undiagnosed illness.

A review of the Veteran's service treatment records was absent for any discussion of treatment or diagnosis of any complaints of loss of strength.

The Veteran was provided with a VA examination in December 1996.  At this examination, the Veteran complained of symptoms of loss of strength in the hands and arms.  Neurologic examination revealed that cranial nerves II through XII, motor, deep tendon reflexes, sensory examination, cerebellar examination and mental status examination were intact and physiologic.  It was noted that the Veteran did have a positive Romberg sign and a somewhat unsteady gait. The Veteran's symptomatology suggested the possibility of a diffuse central neurologic demyelinating process such as multiple sclerosis.  However, no such process was diagnosed.

The Veteran was provided with an additional VA examination in March 1997.  At the examination, the Veteran complained of right arm weakness that he related to an in-service tank accident in 1976.  Neurologic examination revealed motor strength grade IV/V strength in the extensor muscles of the right forearm.  Otherwise all other muscle groups were normal with grade V/V.  The examiner found that the Veteran's decreased strength in the right arm was the result of a prior injury to the neck and right arm and not an undiagnosed or chronic multi-symptoms illness.  An examination of the Veteran's muscles found no tissue loss, no penetrations, no scars, no adhesions, no damage to tendons, nerves, bones, or joints, normal strength, no evidence of pain, and no evidence of muscle hernia.

The Veteran was administered an additional VA examination in September 2008.  At that examination, it was noted that the Veteran's sensory examination in all four extremities was normal.  Brachial reflexes were equal and intact bilaterally.  Grip strength was 100 pounds on the left and 45 pounds on the right. Pinch strength was 23 pounds on the left and 9 pounds on the right. Biceps and triceps strength was 4/5 deltoid was 5/5.  Loss of strength and numbness in the hands and legs was unconfirmed. 

In a June 2009 addendum opinion to the September 2008 VA examination, the examiner noted that there is no diagnosis related to the Veteran's supposed loss of strength and numbness in the hands and legs. Specifically, the bilateral EMG of his
lower extremities was normal.  The numbness in his hands could be confirmed by his mild right carpal tunnel syndrome.  Under physical examination, it showed that bilateral strength testing showed no loss of strength.  Similarly it was noted that his right arm and neck injury was diagnosed as a right shoulder strain, but there were no other abnormalities noted.  At no time did the Veteran claim nor did the claims file contain a diagnosis of fibromyalgia either while in the service or subsequently.   Similarly there were no physical findings that would account for such a diagnosis.  Therefore the following conditions are diagnosed as bilateral mild carpal tunnel syndrome, right shoulder strain, and no evidence of fibromyalgia.

The Veteran was provided with an additional VA examination in January 2013.  At this examination, the Veteran indicated that he did not suffer from symptoms of loss of strength and no longer desired to pursue a claim in this regard.  Of note, muscle strength testing was completely normal upon examination.

The Veteran was administered an additional VA examination in January 2014.  At this examination, it was noted that the Veteran had never been diagnosed with a central nervous system condition.  Muscle strength testing revealed 5/5 strength in upper and lower proximal and distal muscles except 5-/5 right deltoid, triceps, biceps and 4/5 left grip.  Normal bulk and tone.  No abnormal movements or fasciculations.  Muscle stretch reflexes are symmetric and normal with plantar
responses equivocal bilaterally.  Sensory testing revealed temperature, light touch, proprioception, and vibratory sensations are normal throughout.  There is no extinction to gross-touch double-simultaneous stimulation.  No Romberg sign was found.  It was noted that the Veteran had muscle weakness in the upper or lower extremities, which was characterized as left upper muscle weakness that was mild.  The examiner found that the Veteran's upper extremity weakness and sensory problems were exclusively related to his diagnosed condition of bilateral carpal tunnel syndrome.  There is no evidence to suggest that the carpal tunnel syndrome is related to service, aggravated by service, or due to a chronic multi-system illness of any sort.

Numbness of Hands and Feet

The Veteran contends that he currently suffers from symptoms of numbness of the hands and feet that is related to his military service.  In particular, the Veteran has alleged that these symptoms began shortly after his Southwest Asia service and may be related as an undiagnosed illness.

A review of the Veteran's service treatment records was absent for any discussion of treatment or diagnosis of any complaints of numbness of the hands or feet.

The Veteran was provided with a VA examination in December 1996.  At this examination, the Veteran complained of symptoms of numbness in the lower extremities.   Neurologic examination revealed that cranial nerves II through XII, motor, deep tendon reflexes, sensory examination, cerebellar examination and mental status examination were intact and physiologic.  It was noted that the Veteran did have a positive Romberg sign and a somewhat unsteady gait.  The Veteran's symptomatology suggested the possibility of a diffuse central neurologic demyelinating process such as multiple sclerosis.  However, no such process was diagnosed.  No diagnoses of any neurological condition of the hand or feet were made.

The Veteran was provided with an additional VA examination in March 1997.  Deep tendon reflexes, sensory examination, cerebellar examination, and mental status examination were intact and physiologic.  No diagnoses of any neurological condition of the hand or feet were made.

The Veteran was administered an additional VA examination in September 2008.  At that examination, it was noted that the Veteran's sensory examination in all four extremities was normal.  Bilateral upper extremity electromyography (EMG) and nerve conduction studies showed bilateral mild carpal tunnel syndrome.  Bilateral EMG and nerve conduction studies of the lower extremities were within normal limits.  Loss of strength and numbness in the hands and legs was unconfirmed.   The examiner also noted that, while the Veteran does have bilateral carpal tunnel syndrome, which would account for the numbness in the hands, this would be unrelated to any injury during the service, as there is no indication of any symptoms or injury that would have led to the current diagnosis of this condition.

In a June 2009 addendum opinion to the September 2008 VA examination, the examiner noted that there is no diagnosis related to the Veteran's supposed loss of strength and numbness in the hands and legs. Specifically, the bilateral EMG of his
lower extremities was normal.  The numbness in his hands could be confirmed by his mild right carpal tunnel syndrome.  Under physical examination, it showed that bilateral strength testing showed no loss of strength.  Similarly it was noted that his right arm and neck injury was diagnosed as a right shoulder strain, but there were no other abnormalities noted.  At no time did the Veteran claim nor did the claims file contain a diagnosis of fibromyalgia either while in the service or subsequently.   Similarly there were no physical findings that would account for such a diagnosis.  Therefore the following conditions are diagnosed as bilateral mild carpal tunnel syndrome, right shoulder strain, and no evidence of fibromyalgia.

The Veteran was provided with an additional VA examination in January 2013.  
It was noted that the only condition affecting the peripheral nerves with which the Veteran was diagnosed was bilateral carpal tunnel syndrome with onset in 2008.  The Veteran reported onset in 2007 with numbness and tingling and reported a 20 year history of working as an assembly line worker at a bus manufacturer.  The Veteran denied any paresthesias affecting the lower extremities.  Testing revealed mild paresthesias and numbness in the bilateral upper extremities only.  Incomplete paralysis of the bilateral median nerves was noted.  All other nerve findings were normal.  It was noted that the Veteran denied any symptoms in the lower extremities and did not wish to pursue a claim in that regard.  The examiner opined that there was no evidence of any undiagnosed illness, as the Veteran's only verifiable symptoms were diagnosed as carpal tunnel syndrome.  The examiner found that this condition was less likely than not caused by or incurred in active service as the Veteran's service treatment records were absent for any such indication and there was no evidence of treatment until over a decade post service.  It was noted that the Veteran's post-service work on an assembly line was the most likely cause.

The Veteran was administered an additional VA examination in January 2014.  At this examination, it was noted that the Veteran had never been diagnosed with a central nervous system condition.  Muscle strength testing revealed 5/5 strength in upper and lower proximal and distal muscles except 5-/5 right deltoid, triceps, biceps and 4/5 left grip.  Normal bulk and tone.  No abnormal movements or fasciculations.  Muscle stretch reflexes are symmetric and normal with plantar
responses equivocal bilaterally.  Sensory testing revealed temperature, light touch, proprioception, and vibratory sensations are normal throughout.  There is no extinction to gross-touch double-simultaneous stimulation.  No Romberg sign was found.  It was noted that the Veteran had muscle weakness in the upper or lower extremities, which was characterized as left upper muscle weakness that was mild.  The examiner found that the Veteran's upper extremity weakness and sensory problems were exclusively related to his diagnosed condition of bilateral carpal tunnel syndrome.  There is no evidence to suggest that the carpal tunnel syndrome is related to service, aggravated by service, or due to a chronic multi-system illness of any sort.

Residuals of Injury to Right Arm and Neck

The Veteran contends that he currently suffers from symptoms of residuals of an injury to his right arm and neck that is related to his military service.  In this regard, the Veteran attributes these residuals to a tank accident in 1976.  The Veteran does not attribute this condition to Southwest Asia service or undiagnosed illness.

A review of the Veteran's service treatment records was absent for any discussion of treatment or diagnosis of any complaints related to any tank accident.  These records do reveal that he was treated for orthopedic complaints in service.  However, these complaints dealt specifically and exclusively with the Veteran's flat feet, for which he is currently service-connected.  There were no other notations relating to any joint complaints or, more particularly, the neck and right arm.

The Veteran was provided with a VA examination in December 1996.  At this examination, it was noted that the Veteran had no current evidence of diseases, injuries, scars or functional effects of the musculoskeletal system.

The Veteran was provided with an additional VA examination in March 1997.  At this examination, the Veteran indicated that he was involved in a tank accident in 1976 that resulted in an injury to his right shoulder and neck.  He claims that he was told it was whiplash.  The Veteran vas treated with traction and eventually regained the use of his right arm.  He currently complained of right arm weakness.  Neurologic examination revealed motor strength Grade IV/V strength in the extensor muscles of the right forearm.  Otherwise all other muscle groups
were Grade V/V.  Cranial nerves II through XII, deep tendon reflexes, sensory examination, cerebellar examination, and mental status examination were intact and physiologic.  Neck was supple with flexion forward 30 degrees backward extension 30 degrees,  rotation left and right 40 degrees, flexion left and right 30 degrees, without pain.  The examiner found that the Veteran's decreased strength in the right arm was the result of a prior injury to the neck and right arm as described by the Veteran.

The Veteran was provided with an additional VA examination in September 2008.  At that examination, the Veteran reported that during a training exercise in 1978, he was riding in a tank and the hatch hit him in the neck and upper back.  He claims that he was taken to the hospital at Fort Hood and that he was placed in a traction for 1 week.  He was prescribed Motrin and Demoral, and his right arm became numb after a year.  He returned to the hospital and was placed in a head and neck harness and began to feel better.  The neck showed no tenderness, although there was tenderness over the trapezius muscle on the right.  He had
forward flexion of his neck from 0 degrees to 15 degrees with pain to 25 degrees, extension of 20 degrees.  The right shoulder had forward flexion from 0 to 70 degrees with pain to 102 degrees, abduction 0 to 30 degrees with pain to 42 degrees, external rotation 0 to 40 degrees, internal rotation 0 to 90 degrees, and extension 0 to 32 degrees with pain to 85 degrees.  Cervical spine x-rays showed mild degenerative changes at C4-5 and C5-6.  The Veteran was diagnosed with residuals of injury to the right arm and neck, diagnosed as right shoulder strain, with some limitation of motion, but no weakness or numbness demonstrated by examination or nerve conduction studies.  This diagnosis was based upon the Veteran's subjective history of his alleged in-service tank accident.

The Veteran was provided with an additional VA examination in January 2013.  Upon review of the claims file, objective testing, to include x-ray, and interview, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine and left shoulder degenerative joint disease.  There was no diagnosed condition for the right shoulder.  The examiner noted that the Veteran did not recall ever injuring the right arm in the past and had no history of chronic symptoms involving the right arm.  It was further noted that the Veteran did not desire to pursue a claim in this regard.  The Veteran also denied experiencing any symptoms in his neck, despite the diagnosis.  The examiner opined that the mild degenerative changes involving the cervical spine and the left shoulder are not the result of military service.  Rather the examiner found that such condition was the result of the natural aging process.  He further explained that, with age, the nucleus propulsus of the spinal vertebrae become dehydrated and gradually begin to degenerate with time.

The Veteran was provided with an additional VA examination in January 2014.  The examiner did not provide a new examination of the Veteran, but rather reviewed the findings of the January 2013 VA examination.  It was noted that the Veteran's service treatment records were absent for any discussion of the tank injury described by the Veteran or any injuries to the neck or right shoulder.  The examiner opined that the mild degenerative changes involving the cervical spine and the left shoulder are not the result of military service.  Rather the examiner found that such condition was the result of the natural aging process.

Analysis

Fatigue

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for fatigue.

The Veteran initially filed a claim for service connection for fatigue back in July 1993.  The evidence at the time of the adjudication of the Veteran's claims in a March 1994 rating decision consisted of STRs, a failure to report notice for a September 1993 VA examination, and the Veteran's claims form.  The March 1994 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service as well as no current diagnosis.

The March 1994 decision is the last final decision prior to the Veteran's October 1996 claim to reopen, which is the subject of the current appeal.  As the Veteran had until March 1995 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until October 1996, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the March 1994 rating decision was finalized in March 1995, the Veteran has submitted only additional statements reiterating his contentions that his condition is related to military service as well as he submitted to a VA examination in January 2014 for chronic fatigue syndrome, which determined he did not currently nor had he ever had such condition.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the March 1994 adjudication; namely that the Veteran believed that he currently suffers from symptoms of fatigue that was the result of military service.  The Veteran has not provided any new evidence relating to the elements of any in-service incurrence, as STRs are silent for any such mention, or nexus, as he has provided no medical opinions to support his contentions.  The Veteran has also not provided any evidence showing that he objectively suffers from symptoms of fatigue or has ever received a diagnosis of chronic fatigue syndrome.

Accordingly, the newly submitted statements and 2014 VA examination do not provide any new evidence that would indicate that the Veteran had any current disability, in-service incurrence of fatigue, or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final March 1994 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has a currently diagnosed condition or undiagnosed symptoms, an in-service incurrence of fatigue, or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the March 1994 final RO decision and reopening the claim for service connection for fatigue is not warranted.

Locking Joints

As an initial matter, the Board notes that there is no competent medical evidence or credible lay evidence of record reflecting that the Veteran demonstrated any arthritic impairment to any of his joints to a compensable degree within one year of discharge from active duty.  As such, service connection for locking joints cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Locking joints, or more particularly joint pain, are an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of experiencing both locking joints and joint pain.  To the extent that he is claiming that he has experienced locking and pain in his joints, he is both competent and credible.  However, his complaints of locking and pain in his joints have not been associated with objective signs or symptoms that are compensably disabling.  As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.

In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment providers have recorded any objective signs of a disability manifested by locking joints or joint pain, nor does the lay or medical evidence contain any detailed information as to the frequency, severity, or duration of his locking and pain.  As referenced above, the RO scheduled the Veteran for VA examinations to assist in obtaining evidence of objective signs or symptoms.  In both the 2013 and 2014 examinations, the examiner found that, while the Veteran had subjective complaints of a history of pain and locking in certain joints manifesting after service, to include his left shoulder, bilateral hips, bilateral knees, and fingers, there was no objective evidence of such locking and pain events.  Rather, any complaints of pain that the Veteran may have related in that regard was found to be due to arthritic conditions affecting his left shoulder, right knee, and lower back, as well as a right knee ACL tear and an acute strain in the bilateral hips.  Although the examiner did not evaluate the Veteran's fingers, there is no medical evidence of record that suggests that the Veteran actually has a current condition in this regard.  Nonetheless, it appears that the 2013 VA examiner appeared to take it into consideration when generally discussing the Veteran's overarching diagnosis of osteoarthritis affecting his joints in general.  The arthritis was found to be due to the natural aging process and the right knee ACL tear and acute strain in the bilateral hips were found to be due to post-service injuries or incurrences many years after service discharge.  Additionally, in regard to the complaints of locking, the 2014 VA examiner found that this was a problem exclusively related to the right knee due to the post-service ACL tear.  Furthermore, any of the complaints of popping sounds were explained to be natural processes in the joints and not a sign of any undiagnosed illness.  As such, all of the Veteran's complaints of locking and pain can be related to diagnosed conditions.

In short, the Veteran's complaints of locking and pain in his joints have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness, not to mention that all of the signs and symptoms have been sufficiently explained by qualified medical examiners as related to diagnosed conditions. 

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifested by locking and pain in the joints is related to disease or injury in active service.  The Veteran does have currently diagnosed conditions of left shoulder degenerative joint disease, lumbar spine degenerative disc disease and degenerative joint disease, bilateral hip strain, and a right knee ACL tear.  However, as will be discussed below, the probative evidence of record does not show that the Veteran sustained any injury to his left shoulder, back, hips, or right knee in service, nor were any such related symptoms noted in service or within one year after service.  Because there is no evidence of an in-service injury or symptoms associated with such involved joints noted in service or within a year thereafter, the issue of a nexus does not even materialize and the Veteran's claim fails.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the 2013 and 2014 VA examinations revealed that the Veteran's hips and right knee were due to current post-service injuries due to their documentation and presentation upon objective examination.  Additionally, the Veteran's arthritic conditions were determined to be the result of the natural aging process.  The Veteran does not appear to dispute these characterizations, with one exception.  The Veteran claims that he did in fact injure his lower back in service in 1976 and was diagnosed with a soft tissue injury.  The January 2013 VA examiner, however, indicated that the back injury would not have left chronic residuals.  The Board assigns more probative weight to the medical nexus opinion than the lay nexus opinion because back pain can be the result of multiple different causes and so medical expertise is needed to discern the etiology of the Veteran's back complaints.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by pain and joint locking either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Migraine Headaches

As an initial matter, migraine headaches are a known clinical diagnosis. Thus, the Veteran does not have any undiagnosed illness and no further consideration for this condition under the theory of presumption based upon Southwest Asia service shall ensue.  38 U.S.C.A. § 111 ; 38 C.F.R. § 3.317(a).

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for migraine headaches, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnoses of migraine headaches as early as 1997, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints of any head injuries or headache conditions during either of the Veteran's periods of service.  Moreover, following his last discharge from the service in May 1991, the first evidence of any kind referring to any problem with headaches was in 1997, several years after the Veteran's discharge from military service.  The Veteran, other than claiming exposure to environmental hazards during his Southwest Asia service, has not made any other statements regarding how his current disability is related to his military service.  Rather, the Veteran has told his treating physicians that he sustained no prior head trauma and that the headaches did not begin until 1996 or 1997.  At other times, he reported the onset around 1988.  Thus, no in-service injury or continuity of any injury has been credibly shown.  There is no credible lay evidence of continuity of symptomatology since service.  As such, the issue of nexus in the context of direct service connection does not become material.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.  The claimed disability is not shown to be etiologically due to service. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Loss of Strength

Loss of strength is not specifically listed as an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  However, the Board recognizes that the list of signs in 38 C.F.R. § 3.317(b) is not exhaustive.

As an initial matter, carpal tunnel syndrome is a known clinical diagnosis.   The 2013 and 2014 VA examiners have found that the Veteran's complaints of weakness or loss of strength in the bilateral upper extremities are most likely due to the diagnosis of bilateral carpal tunnel syndrome.  Thus, in regard to the loss of strength of the bilateral upper extremities, the Veteran does not have any undiagnosed illness for that extremity and no further consideration for such condition under the theory of presumption based upon Southwest Asia service shall ensue.  38 U.S.C.A. § 111; 38 C.F.R. § 3.317(a).

As such, the Veteran's claim, to the extent it is based upon his loss of strength in the upper extremities by virtue of his non-service connected bilateral carpal tunnel syndrome, is unfounded.  Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome, as manifested by a loss of strength in the bilateral upper extremities, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral carpal tunnel syndrome as early as 2008, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints of any sensory conditions during either of the Veteran's periods of service.  Moreover, following his last discharge from the service in May 1991, the first evidence of any kind referring to any problem with carpal tunnel syndrome was in 2008, over a decade after the Veteran's discharge from military service.  The Veteran, other than claiming exposure to environmental hazards during his Southwest Asia service, has not made any other statements regarding how his current disability is related to his military service.  Rather, the 2013 and 2014 VA examiners opined that his condition was most likely related to the Veteran's 20 year employment as an assembly line worker.  Thus, no in-service injury or continuity of any injury has been shown.  As such, the issue of nexus in the context of direct service connection for bilateral carpal tunnel syndrome, as manifested by a loss of strength in the bilateral upper extremities, does not become material.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.  The claimed disability is not shown to be etiologically due to service. 

In regard to the Veteran's claim of loss of strength occurring in any other muscle system than the bilateral upper extremities, the Board finds that the Veteran's claim fails for want of objective indications of a qualifying chronic disability to a compensable degree.  In this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment providers have recorded any objective signs of a disability manifested by loss of strength, other than his bilateral carpal tunnel syndrome, nor does the lay or medical evidence contain any detailed information as to the frequency, severity, or duration of his loss of strength.  As referenced above, the RO scheduled the Veteran for VA examinations to assist in obtaining evidence of objective signs or symptoms, and such examinations indicated objectively normal findings for all muscles groups, with the exception of the bilateral upper extremities related to bilateral carpal tunnel syndrome as discussed above.  Additionally, at the Veteran's January 2013 VA examination, he specifically indicated that he was not experiencing symptoms anywhere other than the bilateral upper extremities and that he no longer desired to pursue a claim in this regard.

In short, the Veteran's complaints of loss of strength other than related to his bilateral carpal tunnel syndrome have not been accompanied by probative evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifested by a loss of strength other than shown in the bilateral upper extremities is related to disease or injury in active service.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of loss of strength other than related to the bilateral carpal tunnel syndrome.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by loss of strength other than related to the bilateral carpal tunnel syndrome; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe feelings of loss of strength, he is not shown to have the medical expertise necessary to diagnose an actual disability manifested by such.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of loss of strength, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of loss of strength, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing loss of strength or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by loss of strength either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Numbness of Hands and Feet

As an initial matter, carpal tunnel syndrome is a known clinical diagnosis.   The 2013 and 2014 VA examiners have found that the Veteran's complaints of numbness in the hands are most likely due to the diagnosis of bilateral carpal tunnel syndrome.  Thus, in regard to the numbness of the hands, the Veteran does not have any undiagnosed illness for that extremity and no further consideration for such  condition under the theory of presumption based upon Southwest Asia service shall ensue.  38 U.S.C.A. § 111; 38 C.F.R. § 3.317(a).

As such, the Veteran's claim, to the extent it is based upon his bilateral hand numbness by virtue of his non-service connected bilateral carpal tunnel syndrome, is unfounded.  Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome, as manifested by bilateral hand numbness, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral carpal tunnel syndrome as early as 2008, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints of any sensory conditions during either of the Veteran's periods of service.  Moreover, following his last discharge from the service in May 1991, the first evidence of any kind referring to any problem with carpal tunnel syndrome was in 2008, over a decade after the Veteran's discharge from military service.  The Veteran, other than claiming exposure to environmental hazards during his Southwest Asia service, has not made any other statements regarding how his current disability is related to his military service.  Rather, the 2013 and 2014 VA examiners opined that his condition was most likely related to the Veteran's 20 year employment as an assembly line worker.  Thus, no in-service injury or continuity of any injury has been shown.  As such, the issue of nexus in the context of direct service connection for bilateral carpal tunnel syndrome, as manifested by bilateral hand numbness, does not become material.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.  The claimed disability is not shown to be etiologically due to service. 

In regard to the Veteran's claim of numbness in the feet, the Board finds that the Veteran's claim fails for want of objective indications of a qualifying chronic disability. 

Neuropsychological symptoms, such as extremity numbness, are an objective sign of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Here, the Veteran has complained of experiencing numbness in the feet.  To the extent that he is claiming that he has experienced such symptoms in his feet, he is both competent and credible.  However, his complaints of numbness in the feet have not been associated with objective signs or symptoms that are compensably disabling.  As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  There is no such indication via the medical evidence of record.

Rather, in this matter, the Board observes that while the Veteran has received ongoing private medical treatment for numerous other concerns, none of his treatment providers have recorded any objective signs of a disability manifested by numbness in the feet, nor does the lay or medical evidence contain any detailed information as to the frequency, severity, or duration of such numbness.  As referenced above, the RO scheduled the Veteran for VA examinations to assist in obtaining evidence of objective signs or symptoms, and such examinations indicated objectively normal findings for sensation in the bilateral lower extremities.  Additionally, at the Veteran's January 2013 VA examination, he specifically indicated that he was not experiencing symptoms anywhere other than the bilateral upper extremities and that he no longer desired to pursue a claim in this regard.

In short, the Veteran's complaints of numbness of the feet have not been accompanied by evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.  Also, chronicity is not credibly shown based on statements the Veteran made at the January 2013 VA examination.  

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifested by numbness in the feet is related to disease or injury in active service.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of numbness of the feet.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by numbness of the feet; therefore, there is no basis for a grant of service connection.  See Brammer, 3 Vet. App. at 225; Caluza, 7 Vet. App. at 505.  Here, although the Veteran is competent to describe feeling of numbness in the feet, he is not shown to have the medical expertise necessary to diagnose an actual disability manifested by such.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of numbness, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1377 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of numbness, (see Gutierrez, 19 Vet. App. at 9-10), there is no indication that the Veteran is competent to diagnose a condition causing numbness in the hands and feet or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by numbness of the hands and feet either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Residuals of Injury to Right Arm and Neck

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for residuals of injury to the right arm and neck, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnoses of cervical degenerative disc disease and degenerative joint disease in the 2013 and 2014 VA examinations as well as right shoulder strain via the September 2008 VA examination , the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, there are no complaints of any neck or shoulder injuries during either of the Veteran's periods of service.  Moreover, following his last discharge from the service in May 1991, the first evidence of any kind referring to any problem with headaches was in 1997, several years after the Veteran's discharge from military service.  The Veteran, other than claiming this condition as the result of a tank injury during his first period of military service, has not provided any further medical evidence showing the actual occurrence of this alleged injury.  Rather, the March 1997 and 2008 VA examinations, which related the Veteran's current presentations to his claimed in-service tank injury, have relied solely on the Veteran's subjective history in determining an etiology of his current diagnoses.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  The Board has considered the Veteran's statements regarding sustaining such tank accident in service.  However, the Board finds that the Veteran's statements in this regard, while competent, are not credible.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at  439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with a cervical spine or right shoulder injury during service.  The Veteran's contacts with the service medical departments were numerous during which time his flat feet were evaluated, along with treatment of other mild symptoms.  The Veteran has described a detailed incident in which he reportedly was hit in the neck and right shoulder with the hatch of a tank after it hit a gulley, resulting in a weeklong hospitalization on a traction device and a subsequent hospitalization one year later, both at military facilities.  It is not plausible to the Board that such significant and traumatic events would not be noted somewhere in the service treatment records if in fact these events occurred.  The Board finds that the cervical spine or right shoulder injuries, if present, stemming from the claimed significant and traumatic event would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are extensively documented in the service treatment records.  However, cervical spine and right shoulder injuries are not.  It is within the common knowledge of a law body, such as the Board, to assume that cervical spine or right shoulder injuries would be recorded in the service treatment records, if present.  Therefore, the absence of documented cervical spine or right shoulder injuries makes it less likely that the cervical spine or right shoulder injuries actually occurred.  See AZ, No. 2012-7046, 2013 WL 5420978, at *12; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza, 7 Vet. App. at 511.  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the separation examination is accepted as the credible and accurate account of his cervical spine and right shoulder conditions during service.  In either event, the credible evidence does not establish an in-service cervical spine or right shoulder injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the request to reopen a claim of service connection for fatigue, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for pain and locking in the joints, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for loss of strength, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for numbness in hands and legs, to include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for residuals of an injury of the right arm and neck is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board finds that the Veteran's claim for PTSD, as part of his claim for an acquired psychiatric disorder, has not been completely developed.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Although the Veteran has claimed stressors relating to his periods of military service, there is no indication that there has been an attempt by the RO to verify such.  For instance, the Veteran has claimed two stressors during his Gulf War service in which he served as a gunner on board a helicopter and had to kill enemy troops and an incident in which, while serving in his capacity as a water treatment specialist, he witnessed a comrade get sucked into a water pump and killed.  The Veteran's service personnel records reflect that he did in fact serve as a water treatment specialist.  As such, upon remand, the RO should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all attempts during the verification process.  The Veteran should also be provided with a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details about any other stressors associated with PTSD.

The Veteran was provided a VA PTSD examination on October 2008.  The examiner reviewed the Veteran's claims file and interviewed the Veteran.  Upon doing so, the examiner determined that the Veteran did have a diagnosis of PTSD based upon reported military stressors.  However, as discussed above, these stressors have never been verified.  The Veteran was also provided with a VA psychiatric (non-PTSD) examination in January 2014.  The examiner reviewed the Veteran's claims file and interviewed the Veteran.  Upon doing so, the examiner determined that the Veteran did not have a currently diagnosed psychiatric disability.  However, he did note the Veteran's extensive history of treatment for various psychiatric disabilities, to include PTSD, schizoaffective disorder (depressed type), obsessive compulsive disorder, and a panic disorder.  The examiner provided no opinion regarding any possible relationship of any of the aforementioned psychiatric disorders to the Veteran's military service.  As such, upon remand, the Veteran should be scheduled for a new VA psychiatric examination, to include an assessment of any diagnoses of PTSD.  The examination should be conducted after the requested development for the Veteran's stressors have been completed.  

Additionally, the Veteran indicated at the October 2008 VA examination that he had received pre-service treatment at the Bangor, Maine State Hospital for a "stress related breakdown" when he was 17.  It does not appear that the RO has ever attempted to obtain these records and they are not currently associated with the claims file.  As such, upon remand, the Veteran should be requested to provide these records or an appropriate authorization to obtain them. 

Also, in regard to the Veteran's claim to reopen for sleeplessness and claim for service connection for memory loss, it is noted that these claims are inextricably intertwined with the Veteran's claim for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   At the October 2008 and January 2014 VA examinations, it was noted that, in regards to the Veteran's claim for sleeplessness, he had a history of diagnosis of restless leg syndrome.  However, the October 2008 VA examiner did note an alternative cause of the sleeplessness, as the Veteran reported violent nightmares in which others have observed him thrashing about.  Additionally, the January 2014 VA examiner noted that the Veteran complained of racing thoughts at night and only getting 3 to 5 hours of sleep.  The January 2014 VA examiner further indicated that the Veteran's complaints of memory loss are more likely related to his sleep disturbance.  Therefore, the claims for sleeplessness and memory loss must be readjudicated after the acquired psychiatric claim is readjudicated following the completion of the development requested on remand due to the findings that these conditions may be related to the Veteran's acquired psychiatric disorder.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, the Veteran should be asked to provide additional information and authorization relating to any medical records of his pre-service treatment at the Bangor, Maine State Hospital for a "stress related breakdown" when he was 17.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details about the claimed stressors associated with his PTSD, including the in-service stressors reported during the October 2008 VA examination that the Veteran served as a gunner on board a helicopter and had to kill enemy troops during the Gulf War and an incident in which, while serving in his capacity as a water treatment specialist, he witnessed a comrade get sucked into a water pump and killed. 

3. Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without a response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor.

If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor.

4. After the above development has been completed, schedule the Veteran for a VA psychiatric examination, to include assessment of PTSD.

The examiner should be asked to review the claims file, and examine the Veteran.  The examiner should opine on whether the Veteran meets the DSM criteria for PTSD, and if so, whether the claimed stressor is adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressor.  

For each psychiatric disorder other than PTSD that is diagnosed (i.e., schizoaffective disorder (depressed type), obsessive compulsive disorder, and panic disorder), the examiner should provide an opinion as to whether any such disorder is as least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should provide complete rationales for all opinions.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action the claims must be readjudicated. If the claims remain denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


